Case: 17-12856   Date Filed: 05/24/2018   Page: 1 of 2


                                                          [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 17-12856
                         Non-Argument Calendar
                       ________________________

                   D.C. Docket No. 2:16-cv-14386-JEM


CHERYL LYNN JOSSIE,

                                              Plaintiff - Appellant,

versus

CVS PHARMACY,

                                          Defendant - Appellee.
                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      ________________________

                             (May 24, 2018)

Before MARTIN, JORDAN, and JILL PRYOR, Circuit Judges.

PER CURIAM:
               Case: 17-12856     Date Filed: 05/24/2018    Page: 2 of 2


      Cheryl Lynn Jossie appeals the district court’s sua sponte dismissal of her

amended complaint against defendant CVS Pharmacy for failing to state a claim on

which relief may be granted. See 28 U.S.C. § 1915(e)(2)(B)(ii). We affirm.

      Ms. Jossie’s amended complaint, even when read in conjunction with her

initial complaint, does not assert any specific cause of action against CVS. Ms.

Jossie identifies eight state and federal statutes, but does not explain how CVS

violated them, under what statutory authority she can sue CVS to seek monetary

redress, or what damages she suffered. Citing to eight statutes does not equate to

asserting eight causes of action, and nowhere does Ms. Jossie adequately explain

the legal or factual nature of her grievance or the basis for her lawsuit.

      Accordingly, the district court did not err in concluding that Ms. Jossie’s

complaint failed to state a claim on which relief may be granted, and because Ms.

Jossie is indigent and had filed a motion to proceed in forma pauperis, the district

court properly dismissed the complaint. See 28 U.S.C. § 1915(e)(2)(B)(ii) (“the

court shall dismiss the case at any time if the court determines that the action or

appeal fails to state a claim on which relief may be granted”) (emphasis added).

      AFFIRMED.




                                           2